Citation Nr: 1118063	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating higher than 10 percent for migraine headaches.  

 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel








INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1987 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In January 2011, the Veteran failed to report for a Board hearing.  


FINDING OF FACT

The service-connected headaches are not manifested by prostrating episodes occurring on average once a month over the last several months.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in September 2007.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on employment.  




Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service treatment records and VA medical records.

The Veteran was afforded a VA examination in May 2008 and in June 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a statement is July 2009, the Veteran argued that the VA examination in 2008 was inadequate as the examiner did not accurately record his complaints.  While the Veteran has questioned the adequacy of the VA examination, the Board finds the examination was adequate as the VA examiner reviewed the Veteran's medical records, conducted a thorough examination, and determined that the headaches were not prostrating.  


Nevertheless, the Veteran was subsequently afforded a VA examination in June 2010 by a different VA examiner who indicated that the entire claims folder was reviewed, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered an opinion.  The Board therefore concludes that the evidence of record is adequate for rating the disability.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The service-connected migraine headaches are currently rated 10 percent under Diagnostic Code 8100.  The criteria for the next higher rating, 30 percent, are characteristic prostrating attacks occurring on an average of once a month over the last several months.

The pertinent evidence consists of the Veteran's statements, VA records, and the reports of VA examinations in May 2008 and in June 2010.  

On VA examination in May 2008, the examiner indicated that the Veteran had weekly migraine headaches in the past 12 months, which were not prostrating and ordinary activity was possible.  He noted the Veteran complained of having vertigo daily and indicated that the headaches significantly affected his occupation resulting in increased absenteeism, decreased concentration, pain, and decreased efficiency at work.  

Subsequently in the notice of disagreement received in July 2008, the Veteran stated that he told the examiner he had 20 migraine headaches per year, and typically experienced dizziness, vomiting, sensitivity to light and smell, and had to lie down for several hours as he was incapable to do anything.  

VA records in November 2009 show that the Veteran had occasional migraine headaches.  





On VA examination in June 2010, the Veteran reported 20 to 25 migraine headaches in the last twelve months.  He stated he had frequent dizziness which can occur any time but more often while standing or walking.  He indicated that the migraine attacks could be prostrating, lasting 6 to 7 hours, but his medication stopped a migraine headache before it began.  The Veteran related having constant headaches lasting a day or two, which occurred every couple of weeks, but he stated that he was able to work through the headaches.  The examiner noted that the Veteran worked as a contractor for the Department of Defense, fitting body armor to deploying troops.  In the last year he did not any time loss from work, but the Veteran stated that on occasion, unofficially, he was allowed to leave work early due to his headaches.  The examiner noted that the effects of the headaches on the Veteran's employment were decreased concentration, decreased efficiency, and pain.  

Based on the evidence above, while the Veteran has reported having migraine headaches 20 to 25 times per year, a review of the file does not show that the migraine headaches were prostrating as the examiner in May 2008 determined the attacks were not prostrating and on examination in June 2010 the Veteran himself reported that most often his medication stopped a migraine headache before it began.  Further, VA records show that in 2009 only occasional migraine headaches were noted, and there was no suggestion that the headaches were prostrating.  Thus the evidence does not show that the Veteran has migraines with characteristic prostrating attacks occurring on average once a month over the last several months, to meet the criteria for next higher rating of 30 percent under Diagnostic Code 8100.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).






Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of a service-connected disability with the established criteria.  

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peace, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability level and symptomatology, and provided for a higher rating for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for migraine headaches is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


